BRETT, Judge:
In this case the appellant seeks a reversal of his conviction, rendered in the district court of Pittsburg County, Oklahoma, wherein he was charged with “obtaining money by means of deception and false and fraudulent representations and pretenses, second and subsequent offense.” Defendant was tried before a jury, found guilty, and his punishment fixed at five years in the state penitentiary. Appeal was duly perfected to this Court.
Counsel for defendant has filed a brief in support of the many assignments of error about which he complains, citing authorities in support thereof.
*209This case was set for oral argument and assignment on March 6, 1968. At that time the Attorney General expressed doubt as to whether or not the State could defend this record, because of the obvious errors, and he has not submitted a brief. This is tantamount to a confession of error.
When the Attorney General confesses error, this Court will carefully examine the record for fundamental error. In the case at bar the Court concurs in the views expressed by the Attorney General, and the judgment and sentence is reversed, and the cause remanded to the trial court for further proceedings.
NIX, P. J., and BUSSEY, J., concur.